In an action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Kings County (Jones, J.), entered April 14,1981, upon a jury verdict in favor of plaintiff in the amount of $40,000, plus interest, costs and disbursements. Judgment reversed, on the law, without costs or disbursements, and new trial granted. Plaintiff’s proof showed that four boys illegally entered a bus through the rear doors, that they behaved in a rowdy, loud manner, cursing and watching everyone on the bus, and that the bus driver did not intervene, notwithstanding several requests from passengers. Plaintiff thus sustained her burden of establishing a prima facie case against the defendant (see Koch v Brooklyn Hgts. R. R. Co., 75 App Div 282). However, parts of rule 85 of the Transit Authority’s rules and regulations were improperly submitted to the jury for consideration. The rule is couched in language similar to that of a legal standard, and, as a matter of law, contains provisions which constitute a higher than reasonable standard of care. By submitting the provisions to the jury for consideration, the jury may have been confused as to the proper standard notwithstanding the limiting instructions as to the rule’s applicability. As a result, a new trial must be granted (see Danbois v New York Cent. R.R. Co., 12 NY2d 234). Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.